﻿The international order born out of the Second World Mar is dead. We have seen an end to a stage in history marked by the cold war, the bipolar division of world power and the division of the planet into two major areas of influence where small countries were mere geopolitical pawns of the major Powers and where mankind was subjected to the balance of terror. With the moat recent world events, a new epoch in history has dawned. It is characterised, from a political standpoint, by the democratisation of formerly authoritarian, centralised societies; in the economic field, by the establishment of major blocs, the opening up of markets, the removal of customs barriers and the free flow of goods, services, capital, technology and other production factors; on the international scene, by detente and the search for peace; and in the military sphere, by disarmament and the dismantling of the two major strategic alliances, the North Atlantic Treaty Organization (NATO) and the Warsaw Pact, which for so long kept mankind in a state of anxiety, living under the constant threat of death.
These changes took place so rapidly that we have barely been able to study them, interpret, them or fully grasp their hidden meaning. That is because history is being made at an increasingly rapid pace as a result of scientific and technological progress. Changes in human society are now occurring more rapidly in one decade than they used to In the span of a century.
I would even say that the twentieth century is over, that it was born with the First World War - in 1914 - and ended with the crumbling of the Berlin Wall. Major events in the life of mankind are epoch-making and constitute milestones in history. Just as in the year 476 the downfall of the Roman Empire signalled the end of ancient times and the start of the Middle Ages; just as in 1492 the discovery of America gave rise to the modern era; just as the French Revolution is the demarcation between the modern era and our contemporary world; and just as the explosion of the atomic bombs in Hiroshima and Nagasaki ushered in the current era - so the fall of the Berlin Wall signified the end of the twentieth century. For that was not merely a wall that divided a city into two parts, but the symbol of the implacable hostility between two philosophical, political, economic and social systems.
Events in the Soviet Union, viewed from the standpoint of philosophical history, signify the fall of one of the major empires, for from the dialectical standpoint those events are only ephemeral stages in history. All products of nature, man, history and culture arise, develop, reach their zenith and then decline. This has happened throughout history, with the Persian, Roman, Muslim and Ottoman Empires, as well as with the many other power centres that arose over the centuries. Marxism had failed in practice. Those who embraced it strayed from its original essentially liberating intent; they hastened on the path of authoritarianism; they Imposed upon their societies the aberration of a single-party system; they suppressed the fertile power of freedom; they perpetuated the dictatorship of the proletariat, which through a series of supplantations resulted in the party replacing the proletariat, the apparat the party, and the leadership, the apparat and, ultimately, they placed power in the hands of a small group of eminent leaders who made all the decisions, who commanded and countermanded, did and undid everything in their respective societies.
On the other hand, the stratification of the means of production clearly resulted in a loss of the dynamism in their economies. Government control over the means of production soon led to the class interests of the high echelons of bureaucracy, and with that there re-emerged the old contradiction - which had already been condemned in the 1848 Communist Manifesto - between the oppressor and the oppressed. However, while that may be so, and while the political and economic theses of Marxism may have failed in their historical applications, one cannot but credit them for having been the first to denounce the insensitive moral values of an unjustly structured society; the abuses of the unbridled capitalism of the nineteenth century, and the economic selfishness of the ruling classes. Paradoxically, I would even say that the theses of Marxism failed in practice, but none the less they compelled the world to change course.
With the East-West controversy fading away, the North-South economic contradiction between the wide-ranging, dominant developed world and the backward, dependent developing world is becoming apparent. As regards Latin America, we are living through the paradoxical and tragic situation of a political democracy achieved after many years of great endeavour and of economic underdevelopment resulting in social injustice, want and dependency on the outside world. In reality, we have but scraps of democracy - that is, political democracy - but we lack economic and social democracy.
Indeed, never before have the frontiers of political democracy seen as wide as they are today in Latin America; never have so many countries lived under democratic regimes in our region. Virtually all Latin American countries have Governments elected by popular vote. But political progress has not been translated into economic prosperity and social well-being. On the contrary, our democratic systems have inherited the heavy burden of crisis: reduced income, deterioration in the quality of life of the peoples, disproportionately high debt as compared with ability to pay, decrease in the influx of fresh capital for our economic development, serious problems in the external sector, worrisome macroeconomic disorders, long-suppressed social demands - and all this hand in hand with well-known structural deficiencies.
This brings about at least two dangers the first is that the democratic regimes find themselves in a situation in which they cannot provide appropriate answers and satisfactory solutions when they have to meet the longstanding, legitimate demands of their peoples; secondly, there is the issue of the ability to govern societies tormented by so many social problems. Clearly, this makes the task of government an extremely difficult enterprise. Our democracies are sailing through dangerous waters, and in the midst of the tempest we Latin American statesmen are trying to maintain the course, without abandoning our democratic goals and with an open debate of ideas with respect to human rights and a free press.
The United Nations has carried out an exceptionally important mission over the past 46 years in the maintenance of peace and security in the world. The United Nations had to face so many storms arising out of the cold wars the question of Palestine; the many conflicts in the Middle East; the Korean war; the problem of the Congo; the division of Cyprus; the civil war in the Dominican Republic in 1965; the dispute between India and Pakistan; the Viet Nam war; the Afghanistan conflict, whose settlement was the first step in the process of East-West detente and in which the Ecuadorian Foreign Minister, Diego Cordovea, played a major role; the question of Angola; the problem of Namibia; the pacification of Central America; the Iraq-Kuwait war; and so many other conflicts which were faced with resolve and with prudence by the world Organization.
Nevertheless, the new conditions in which the world is living demand that the United Nations play a new role. The cold war ended, but today we must wage war against poverty. We must finance peace instead of war. We must work for life and not for death. We must create a more ethical and rational world. The economic and social challenges are at the forefront of our task.
Improving the quality of life of our peoples is an imperative, and international social justice is a prerequisite to establishing peace in the world. Therefore new prospects are opening up to the United Nations in the field of development and in promoting the human dimension of economic development, particularly with regard to the more backward areas of the globe.
Let me take this opportunity to express on behalf of my Government and people our moat resolute support for the initiative taken by the United Nations Economic and Social Council to convene a summit meeting to deal more thoroughly with social development and seek new ways capable of assessing human development more precisely.
Peace is a universal, indivisible benefit, and we must realize that when peace anywhere is threatened world peace is also undermined. This principle becomes increasingly important in scope and stature in relations among States. The people of Ecuador wish to live in peace. Ecuador is in fact an oasis of peace. To us, peace is the main economic resource for our development. We want to have peace based on justice, peace understood as respect for the rights of others, in accordance with the clear and always timely definition of the famous Mexican leader of the last century, Benito Juarez.
That peace must be linked to respect for the Amazonian rights of my country - a topic I should like to raise in the Assembly. Ecuador and Peru have for many years had a territorial dispute which remains unresolved. This problem continues to affect peace, security and regional integration, and it has long posed potentially dangerous tensions for the region. My Government has dealt with this subject with the utmost seriousness and responsibility.
As is well known, I came to power after three tries - that means that I had to go through three electoral campaigns, during which I made thousands of speeches. Yet, never in those speeches did I make use of the issue of the territorial problem with Peru, because I always felt that this question was of such importance to the very destiny of my country that it was inadmissible to bring it up in electoral campaign speeches. Ever since I became President, I have striven to create a climate of detente and cordiality with Peru to allow us to find a peaceful settlement of the problem. I was the first Ecuadorian President to visit Peru in the entire history of our country. Reciprocally, Alan Garcia was the first Peruvian Head of State to come to Ecuador. On 22 May of last year in the Inca ruins at Machu Picchu, in Peru, at the inauguration of the summit meeting of Presidents of the Andean Group, I stated "The two visits stem from our mutual desire to create a climate of detente, peace, tranquillity, cordiality, understanding and mutual confidence, a climate in which at some point of time we shall be able to discuss our bilateral problems regarding which we have opposing views and opinions."
My conduct at all times has shown that I want peace and that I want to see peaceful solutions to our problem. With the moral authority vested in me, and in view of the fact that my country has at all times adhered to the tenets of the Charter on the peaceful settlement of international disputes, the rejection of territorial Acquisition by force and the refusal to acknowledge that military victory creates rights, 1 call upon Peru from this highest and most prestigious rostrum available to mankind to settle peacefully our long-standing problem and territorial dispute through the arbitration of Pope John Paul II. Arbitration is one of the peaceful means for the settlement of disputes recognized by international law. It demonstrated its effectiveness in the settlement of the dispute between Argentine end Chile not long ago on the Beagle question. The people of Ecuador and the people of Peru, both profoundly Christian, will abide by such a decision with respect. I propose to Peru that we live in peace and that we work together to foster development, social justice and the improvement of the quality of life of our peoples.
I call upon Peru to join with us to decrease military expenditures, so that we may devote our best efforts, energies and financial resources to productive endeavours.
I urge Peru to open an era of peace and mutual trust between our countries no that, free from the fear of the horrors of war, we may move forward together along the path of progress. 1 urge the Head of State of Peru and all the other Heads of State of South American countries to declare solemnly our region a zone of peace. Let us develop a concept of democratic security in keeping with economic and human development needs. Let us abandon the use or threat of force in the settlement of disputes. Let us make our borders places for encounter and friendship. Let us say "no" to armaments and "no" to the nuclearisation of Latin America. I propose this in the name of equity, justice and peace - all values of mankind's civilised coexistence.
